        Case 5:19-cv-00392-MTT Document 102 Filed 12/22/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

ANNA LANGE,                                   )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   CIVIL ACTION NO. 5:19-cv-392 (MTT)
                                              )
HOUSTON COUNTY, Georgia, et al.,              )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                          ORDER

       On October 30, 2020, the Court entered an order granting in part and denying in

part the Defendants’ motion to dismiss for failure to state a claim. Doc. 89. In denying

in part Defendant Houston County, Georgia’s motion to dismiss, the Court concluded

the County had failed to show it was not Lange’s employer for purposes of Title I of the

Americans with Disabilities Act and Title VII of the Civil Rights Act of 1964. Id. at 19-20.

       The County now moves for reconsideration of that conclusion. Doc. 94.

Pursuant to Local Rule 7.6, “Motions for Reconsideration shall not be filed as a matter

of routine practice.” M.D. Ga., L.R. 7.6 (emphasis added). Indeed, “[r]econsideration of

a previous order is an extraordinary remedy to be employed sparingly.” Bingham v.

Nelson, 2010 WL 339806, at *1 (M.D. Ga.) (internal quotation marks and citation

omitted). It “is appropriate only if the movant demonstrates (1) that there has been an

intervening change in the law, (2) that new evidence has been discovered which was

not previously available to the parties in the exercise of due diligence, or (3) that the

court made a clear error of law.” Id. “In order to demonstrate clear error, the party
        Case 5:19-cv-00392-MTT Document 102 Filed 12/22/20 Page 2 of 4




moving for reconsideration must do more than simply restate [his] prior arguments, and

any arguments which the party inadvertently failed to raise earlier are deemed waived.”

McCoy v. Macon Water Authority, 966 F. Supp. 1209, 1222-23 (M.D. Ga. 1997). Here,

the County does not argue the law has changed or that it has discovered new evidence.

Instead, it argues there was clear error in the Court’s previous order.

       Specifically, the County argues the Court wrongly concluded that Lange plausibly

alleged the County was acting as an agent of the Sheriff’s Office. Doc. 94 at 1-2. It is

clear that (i) the Sheriff delegated employee health benefits to the County and (ii) the

conduct complained of here, the adoption and maintenance of an allegedly

discriminatory exclusion in the healthcare plan, is within the scope of that delegation.

       Nonetheless, to support its motion, the County makes three arguments. First,

the County argues that in Williams v. Montgomery, the Eleventh Circuit held that a

county personnel board was an agent of the county because the board exercised

authority to hire, fire, and demote employees. 742 F.2d 586 at 589 (11th Cir. 1984);

Doc. 94 at 3. The Court agrees that an entity that hires and fires on behalf of another is

an agent for purposes of Title VII and the ADA. But that is no support for the County’s

argument that one who does not hire and fire cannot be an agent.

       Second, the County argues that Judge Self in this District recently reached a

different conclusion on similar facts. Specifically, Judge Self concluded that Bibb

County was not liable under Title VII for alleged discrimination by the Macon-Bibb

County Industrial Authority. Doc. 94 at 3. In that case, the plaintiff had been fired by

the Industrial Authority’s chairman, ostensibly for listening to confidential recordings.

Childs v. Macon-Bibb Cty. Indus. Auth., 2020 WL 3130301, at *4 (M.D. Ga. June 12,




                                                -2-
        Case 5:19-cv-00392-MTT Document 102 Filed 12/22/20 Page 3 of 4




2020). To determine whether Macon-Bibb was a joint employer, Judge Self “looked to

one general premise: which entity—the Authority or Macon-Bibb—controlled ‘the

fundamental aspects of the employment relationship that gave rise to the claim.’”

Childs, 2020 WL 3130301, at *7 (citing Peppers v. Cobb Cty., 835 F.3d 1268 (11th Cir.

2016)). Judge Self found that “Macon-Bibb did nothing to control the fundamental

aspects of Childs’ employment or her termination” and that Macon-Bibb’s administration

of benefits did not change that conclusion. Id. at *10.

       Here, the claim arises from the County’s provision of benefits. In other words,

the unlawful conduct complained of is the County’s own conduct. In Childs, it was the

principal’s conduct. The County’s claim that the Court’s order in this case and Judge

Self’s order in Childs “cannot be reconciled” is therefore unfounded.

       Third, the County argues the Court’s denial of its motion to dismiss represents a

new “holding” with concerning policy implication. Doc. 94 at 4-5. Specifically, it argues

the Court’s denial of its motion to dismiss might “prompt some counties to decline

continuing to [provide payroll and benefits administration to Sheriff’s Offices].” Doc. 94

at 5. That argument fails for at least three reasons.

       First, the Court made no broad “holding” that all counties that provide benefits

administration are always agents of sheriff’s offices for all employment claims. Instead,

the Court simply decided that “[w]ith regard to the claims at issue in this lawsuit”—

claims that focused on the County’s own allegedly discriminatory conduct—Lange’s

complaint had plausibly alleged it was acting as an agent. Doc. 89 at 19.

       Second, the Court’s decision to deny the County’s motion to dismiss is not novel.

Generally, an agent is liable for its own conduct, and it is not liable for the conduct of




                                                 -3-
          Case 5:19-cv-00392-MTT Document 102 Filed 12/22/20 Page 4 of 4




others or for conduct outside the agency relationship. The cases the County cites

support the second proposition (which, though an accurate statement of the law, does

not apply here), and the cases Lange cites in her response support the first. See

Carparts Distribution Ctr., Inc. v. Auto. Wholesaler's Ass'n of New England, Inc., 37 F.3d

12, 17 (1st Cir. 1994) (“defendants would be ‘employers’ if they functioned as [the

plaintiff’s] ‘employer’ with respect to his employee health care coverage”); Spirt v.

Teachers Ins. & Annuity Ass'n, 691 F.2d 1054, 1063 (2d Cir.1982), vacated and rem'd

on other grounds, 463 U.S. 1223 (1983), reinstated and modified on other grounds, 735

F.2d 23 (2d Cir.1984), cert. denied, 469 U.S. 881 (1984). Lange’s complaint alleges the

County has engaged in discrimination in the healthcare plan. That the County may be

liable for that alleged discrimination is not a novel conclusion.

        Third, policy implications rarely factor into the Court’s decisions. A district court’s

ruling is necessarily limited to individualized factual allegations and the issues and

arguments raised in the briefs before it. A denial of a motion to dismiss sets no policy. 1

        For those reasons, the County has shown no clear error in the Court’s denial in

part of its motion to dismiss. Accordingly, its motion for reconsideration (Doc. 94) is

DENIED.

        SO ORDERED, this 22nd day of December, 2020.

                                                            S/ Marc T. Treadwell
                                                            MARC T. TREADWELL, CHIEF JUDGE
                                                            UNITED STATES DISTRICT COURT

1 For the sake of argument, though, the County gets the policy implications wrong. If a county is
concerned about liability for its treatment of sheriff’s office employees, it can provide for indemnification or
otherwise mitigate that exposure. The Court reiterates that the County’s liability in this case, if any, would
result only from its own conduct. If, on the other hand, the County’s argument were correct, then
whenever a county acted unlawfully in performing its delegated functions, it would get off scot-free and
leave the sheriff’s office to foot the bill. That would make such relationships unpalatable to Sheriffs and,
because counties may be unwilling to indemnify sheriffs when they are already offering participation in
their healthcare plan, would be more likely to result in such relationships becoming unworkable.


                                                          -4-
